Title: To George Washington from John Sullivan, 9 March 1781
From: Sullivan, John
To: Washington, George


                  
                     Dear General
                     Philadelphia March 9th 1781
                  
                  Your Excellencys Letter of the 20th of December, was refered to a Committee of which I have the Honor to be one.  We yesterday gave in a Report which being read appeared satisfactory to Congress as no objection was made to it.  I moved That previous to its being Considered it might be refered to your Excellency for your opinion upon which it was recommitted; and The Committee Instructed to Consult your Excellency upon it.  I Therefore take the Liberty of Inclosing your Excellency a Copy of the Report and of requesting (in behalf of the Committee) your opinion upon it.
                  The first Paragraph is agreeable to the Line of promotion which your Excellency was pleased to point out: But as it could not be Extended to Hazens Regiment & others in similar Circumstances, the 2d resolution became necessary.
                  The Third & fourth respecting the Artillery and Cavalry are Liable to Some objections but much Less so than any other which suggested themselves to the Committee.
                  The Promotion of Brigadiers & Major Generals comes nearer to that of rising in the Line of the Army than any which has yet been adopted, or Suggested and any other would be attended with Insuperable Difficulties.  That of Suffering the States to have officers according to the number of Troops furnished would prove injurious to officers of the Smaller States & Even if they were to Stand Intituled to promotions when they became the Senior Officers In the Line of the Army:  Their promotion would be uncertain as they would constantly have to Combat with the Interest of States & the Caprice of Individuals to obtain it.
                  The Committee will Thank your Excellency for your Sentiments upon Every Paragraph of the Report and beg you to give the Date of Colo. Tilghmans & Doctor McHenry’s Entering the Service.  In behalf of the Committee I have the honor to be with the most lively Sentiments of Affection and Esteem Dr Genl your Excellencys most obedt Servant 
                  
                     Jno: Sullivan Chairman
                  
                  
                     P.S. The Clause respecting volunteers will prevent the army from being Commanded by illiterate Serjeants which must inevitably be the case in a few years if some such mode is not adopted.  J. Sn 
                  
                  
                Enclosure
                                    
                     
                        
                           c.9 March 1781
                        
                     
                     The Committee to whom General Washington’s letter of the 20th of December was referred beg leave to report the following Resolutions.
                     Resolved, That battallion promotions in the infantry to the rank of commanding officer inclusive when such battallion is annexed to any State shall be in the line of such State.
                     That in Regiments of infantry not annexed to particular States promotions to the rank of commanding officer inclusive be regimental.
                     That regimental promotions in the artillery to the rank of commanding officer inclusive shall be in the line of Artillery at large.
                     That regimental promotions in the Cavalry to the rank of commanding Officer inclusive shall be in the line of cavalry at large.
                     With respect to promoting battallion officers to the rank of brigadiers your committee beg leave to report as their opinion that such promotions if confined to States that furnish one or more brigades will exclude the smaller States and of course destroy all pretentions to promotions by Officers of such States whatever may be their pretentions arising from seniority.  
                     That permitting them to take place among the States in rotation will be no less injurious.  And that promotion from the eldest battallions Officers in the army will not only be injurious to Officers belonging to the larger States but will have a tendency to place troops coming from one extreme of the continent under the Command of a brigadier coming from another who cannot be so well acquainted with the temper and disposition of the troops as an Officer taken from among themselves.
                     To prevent these inconveniences your Committee have thought proper to confine the promotion of Brigadiers to certain districts in each of which Brigadiers when wanting shall be made from the senior battallion officer of that district without regard to any particular State—And they beg leave to submit the following resolutions viz.
                     Resolved, That so far as respects the promotion of battalion officers to the rank of brigadiers, the States of Newhampshire and Massachusetts be considered as making four brigades.  Rhode Island and Connecticut two brigades New York New Jersey and Hazens Regiment two brigades.  Pensylvania two brigades.  Delaware and Maryland two brigades.  Virginia and North Carolina four brigades.
                     Resolved, That whenever a Brigadier shall be wanting for the troops of either of those districts he shall be made from the senior battalion Officer without regarding the State to which he belongs.
                     Resolved, That in the cavalry and artillery Brigadiers shall be made from the eldest regimental Officers in those corps respectively.
                     Resolved, That Major Generals shall be made from the eldest brigadiers in the Army whether belonging to the Infantry, cavalry or artillery.
                     Resolved, That all Brigadiers hereafter made shall take relative rank agreeable to the date of their last battalion commission.
                     Resolved, That Tench Tilghman Esqr. receive the commission of Lieut. Col. to take rank from the Day of 
                           
                        .
                     Resolved, That Doctr McHenry receive the commission of Major to take rank from the day of 
                           
                        .
                     Resolved, That officers in commission not annexed to any line serving in the family of the Commander in chief and those serving as Aids de Camp with other general officers retain the same rank they now hold and shall be intitled to promotion when they become the eldest officers of that Rank in the line of the Army.
                     Resolved, That Officers reduced by the late arrangement may at any time previous to the first day of Janry next exchange commission with officers of the same State and of the same rank in the army under the direction and with the approbation of the commander in chief.
                     Resolved, That Volunteers serving one campaign may with the approbation of the Commander in chief receive brevet commissions in the lowest grades of subalterns not to receive pay till placed in command and shall not be intitled to half pay for life till annexed to some line.
                     All officers not connected with corps and now entitled to rank in the army by this arrangment shall be considered as reduced and receive half pay so long as they reside within the United States or owe allegiance to the same.
                     Resolved, That the Commander in Chief may employ such reduced Officers as he shall think proper in the Military Staff or in the inspectors department who are constantly to attend their duty in the Army.
                     Resolved, That all officers who are hostages and are liable to be called for by the enemy and are not continued in the line of any state shall be entitled to their full pay untill redeemed and to half pay for life afterward in the same manner as officers of equal rank reduced by the late arrangement and that it be recommended to the respective States in the line of which they were at the time of their becoming hostages to make good to them their depreciation and also to pay them such sums as are or may become due to them and charge the same to the United States.
                     Resolved, That Col. Dayton of the Jersey line be promoted to the Rank of Brigadier in the Army of the United States.
                     
                  
                  
               